t c memo united_states tax_court ramesh t kumar and pushparani v kumar petitioners v commissioner of internal revenue respondent docket no filed date richard harry levenstein for petitioners brandon s cline and kenneth a hochman for respondent memorandum opinion vasquez judge respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax and a dollar_figure accuracy-related_penalty under sec_6662 respondent having conceded the penalty the issues for decision are whether petitioners have dollar_figure of unreported income from dr ramesh t kumar’s shareholder interest in port st lucie ventures inc pslv an s_corporation and whether petitioners have dollar_figure of interest_income from dr kumar’s shareholder interest in pslv background the parties submitted this case fully stipulated under rule the stipulation of facts the stipulation of settled issues and the attached exhibits are incorporated herein by this reference petitioners resided in florida at the time the petition was filed cancer centers dr kumar is a physician who specializes in radiation oncology around date dr kumar and dr ronald h woody iii agreed to provide radiation oncology services to patients in st lucie and okeechobee counties florida through three entities okeechobee business ventures inc obv mid-florida radiation oncology p a mfro and pslv unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure dr kumar dr woody and dr prasad a korlipara each owned one-third of the outstanding shares of stock of obv dr kumar was the president and director of obv dr kumar owned of the outstanding shares of stock of pslv dr woody owned the remaining of the outstanding shares dr woody was the president and chairman of pslv pslv was an s_corporation during the year at issue dr kumar dr woody and dr david harter were shareholders of mfro dr kumar was an employee a director secretary and treasurer of mfro dr woody was president of mfro disputes between dr kumar and dr woody in late or early disputes arose among the various shareholders of pslv obv and mfro--particularly between dr kumar and dr woody the disputes resulted in dr kumar’s being shut out of pslv’s operation and management on date dr kumar and obv filed a complaint against dr woody and pslv in the circuit_court of the nineteenth judicial circuit in and for st lucie county florida dr kumar among other things sought court- the record does not provide the percentage of dr kumar’s ownership_interest in mfro ordered inspection of corporate records dissolution of pslv and reinstatement of his medical privileges at pslv the lawsuit eventually settled on date the parties agreed that dr woody would sell his obv stock to dr kumar and dr kumar would sell transfer his pslv stock to pslv in a total redemption of his interest the settlement agreement provided that each party would be responsible for his respective tax_liability the settlement agreement also provided that the transactions would close as of date and as of that date dr kumar would no longer be a shareholder of pslv and dr woody would no longer be a shareholder of obv pslv’s tax_year pslv made no distributions to its shareholders during taxable_year pslv paid wages to dr woody and dr harter during dr kumar did not receive any wages from pslv during or any year thereafter dr kumar did not take part in the operation or management of pslv during or any year since and he was prevented from doing so by dr woody who shut him out of pslv’s operation and management pslv issued a schedule_k-1 shareholder’s share of income deductions credits etc to dr kumar for taxable_year reporting dr kumar’s share of pslv’s ordinary business income as dollar_figure and his share of pslv’s interest_income as dollar_figure petitioners listed pslv as an s_corporation in which they held an interest on the schedule e supplemental income and loss attached to their form_1040 u s individual_income_tax_return but did not report on the schedule e any of the income reported on dr kumar’s schedule_k-1 discussion the commissioner’s determinations in a notice_of_deficiency are presumed correct and taxpayers bear the burden of proving that the commissioner’s determinations are incorrect see rule a 290_us_111 petitioners have neither claimed nor shown that they satisfied the requirements of sec_7491 to shift the burden_of_proof to respondent with regard to any factual issue an s_corporation is not subject_to federal_income_tax at the entity level sec_1363 see also 133_tc_202 aff’d 679_f3d_1109 9th cir instead an s corporation’s items of income gain loss deduction and credit--whether or not distributed--flow through to the shareholders who must report their pro_rata shares of such items on their individual income_tax returns for the shareholder taxable_year within which the s corporation’s taxable_year ends sec_1366 121_tc_1 aff’d 387_f3d_27 1st cir see also eg dunne v commissioner tcmemo_2008_63 sec_1_1366-1 income_tax regs petitioners argue that they are not liable for tax on pslv’s income because dr kumar was not the beneficial_owner of his pslv shares in when the record_owner of s_corporation stock holds that stock for the benefit of another such as a nominee an agent or a passthrough_entity then income losses deductions and credits of the corporation are passed through not to the record_owner but to the beneficial_owner of the stock sec_1_1361-1 income_tax regs a taxpayer is the beneficial_owner of property if the taxpayer controls the property or has the economic benefit of ownership of the property 164_f2d_870 7th cir aff’g 5_tc_443 we have previously noted that cases applying the beneficial_ownership test involve an arrangement between parties who had some agreement or understanding regarding their relationship with each other see hightower v commissioner tcmemo_2005_274 slip op pincite ndollar_figure citing lorence l bravenec federal taxation of s_corporations and shareholders to 2d ed as showing examples of when beneficial_ownership test is applied creditor vs debtor nominal shareholder vs creditor donor vs donee estate vs heir entity vs shareholder buyer vs seller subscriber redeeming shareholder or director vs corporation aff’d 266_fedappx_646 9th cir petitioners contend that dr kumar was not the beneficial_owner of the pslv stock in and no pslv income passed through to him because he was improperly excluded from the benefits of ownership of that stock however petitioners have not cited any cases nor are we aware of any where one shareholder was able to take beneficial_ownership_of_stock away from another shareholder absent an agreement between the two shareholders or a provision in the corporation’s governing articles to that effect on the contrary we have held that when one shareholder merely interferes with another shareholder’s participation in the corporation as a result of a poor relationship between the shareholders such interference does not amount to a deprivation of the economic benefit of the shares id slip op pincite thus dr kumar retained the beneficial_ownership of the pslv shares there was no agreement giving dr woody any rights to dr kumar’s stock during the year at issue and dr woody’s interference with dr kumar’s participation in pslv did not deprive dr kumar of the economic benefit of his pslv shares thus we conclude that the beneficial_ownership test does not relieve dr kumar from passthrough of pslv profits and petitioners must report dollar_figure of income and dollar_figure of interest_income from pslv to reflect the foregoing and respondent’s concession an appropriate decision will be entered
